Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 6/17/2021 is acknowledged.

2.	Applicant’s election with traverse of Species IV, Species VIII, and Species X in the reply filed on 6/17/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 1/4/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition 

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

4.	Claims 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Independent claim 30 recites, inter alia, “Computer-readable media storing executable instructions…”  After close inspection, the Examiner respectfully notes that the disclosure includes an open ended list of what is considered computer-readable media.  
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.

	However, the Examiner respectfully submits a claim drawn to such a computer-readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
	Claims 31-35 are rejected for being dependent upon rejected base claim 30.

Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 15-17, 19-20, 30-32, 34-38, 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (US PGPub 2019/0197662) [hereafter Sloan].

7.	As to claim 1, Sloan discloses a method, using a processor (processing apparatus shown in Figure 1) comprising one or more arithmetic logic units (ALUs) (circuitry 24/26), of processing an image, comprising: performing image registration indicating registration of features in common among at least two images (reference image 30 and synthesized floating image 34 as shown in Figures 2 and 4a) by training a neural network (transformation regressor 36) with a training image (30) and a correspondence image (34) generated by simulating a process of image registration indicating registration of features in common between the training image and the correspondence image (Paragraphs 0027, 0033-0034, 0037-0049, 0055, 0064-0067, 0080-0083, 0087). 

8.	As to claim 2, Sloan discloses training the neural network (with training circuitry 24) comprises selecting a set of sampled transformation parameters (known/selected parameter characterizing transformation) selected from among a range of possible transformation parameters, generating, from the set of sampled transformation parameters, a first displacement field (real displacement field) that indicates displacements of pixels in the training image displaced according to the set of sampled transformation parameters, transforming the training image into the correspondence image according to the first displacement field,  generating, using the neural network, a 

9.	As to claim 3, Sloan discloses generating the loss function comprises generating the loss function from the first difference and from a second difference between the correspondence image and the transformed image, wherein the loss function is a weighted sum of the first difference and the second difference (Paragraphs 0050, 0093, 0095-0099).

10.	As to claim 5, Sloan discloses the range of possible transformation parameters for transforming the training image into the correspondence image comprises one or more of a range of rotation angles, a range of translations, a range of scale factors, and a range of elastic distortions, and wherein selecting the set of sampled transformation parameters comprises selecting an angle within the range of rotation angles, selecting a translation within the range of translations, selecting a scale factor within the range of scale factors, and/or selecting an elastic distortion within the range of elastic distortions (Paragraphs 0008, 0037, 0039, 0041, 0077-0081).



12.	As to claims 15-17, 19-20, 30-32, 34-38, and 40-41, the Sloan reference discloses all claimed subject matter as explained above with reference to the citations/explanations of claims 1-3 and 5-6.

Claim Rejections – 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Sloan (US PGPub 2019/0197662) [hereafter Sloan] in view of Shi (US PGPub 2020/0184660) [hereafter Shi].

15.	As to claim 21, Sloan discloses the transformation regressor is a convolutional neural network (Paragraphs 0067, 0074).
	It is however noted that Sloan fails to particularly disclose a convolutional layer for modifying a last neural network layer that provides a convolution of a last layer of the one or more neural networks and a predicted segmentation, and a softmax activation 
	On the other hand, Shi discloses a generator of a deformable registration network (as shown in Figure 5) that includes a convolutional layer for modifying a last neural network layer that provides a convolution of a last layer of the one or more neural networks and a predicted segmentation, and a softmax activation layer for modifying the predicted segmentation according to a softmax operation on the convolution (Paragraphs 0072, 0074, 0077, 0079).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a convolutional layer for modifying a last neural network layer that provides a convolution of a last layer of the one or more neural networks and a predicted segmentation, and a softmax activation layer for modifying the predicted segmentation according to a softmax operation on the convolution as taught by Shi with the system of Sloan because the cited prior art are directed towards systems and operational methods for a neural network that generates prediction deformation fields for input images and because the claimed limitations are fully disclosed within the cited prior art and would provide a well-known and established structure/architecture for the convolutional neural network of Sloan that enables the network to function as disclosed. 




Claims
16.	Claims 4, 18, 33, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664